DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  claim1 line 9 recites “550ºC” and “120bars”, which respectively appear to be “550 ºC” and “120 bars”. Appropriate corrections are required.
Claim 3 is objected to because of the following informalities:  claim 3 line 3 recites “5.0nm” which appears to be “5.0 nm”.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  claim 12 line 3 recites “4.0nm” which appears to be “4.0 nm”.  Appropriate correction is required.
Claim 5 and 13 are objected to because of the following informalities:  claim 5 and claim 13 respectively recite “70ºC”, which respectively appear to be “70 ºC”. Appropriate corrections are required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kuttiyiel et al. (Enhancement of the oxygen reduction on nitride stabilized Pt-M (M=Fe, Co and Ni) core-shell nanoparticle electrocatalysts, Nano Energy, volume 13, April 2015, pages 442-449) in view of Kuttiyiel’682 (US2015/0147682) and Hashimoto (US2012/0328883).
Kuttiyiel discloses manufacturing core-shell nanoparticle electrocatalyst including a transition metal core (e.g Fe, Co, Ni) and platinum shell (page 443 left col. 3rd-4th para.).  Kuttiyiel discloses mixing a platinum precursor and transition metal precursor together with a carbon support and NaBH4 in solution, and subjecting that mixture to purging with Ar in an ultrasonic bath.  Then that mixture is washed and dried then annealed at high temperature (510 ºC) under NH3 gas to nitridation treating (page 443 left col. last para). 
As for the claimed “forming a cavity and forming transition metal core and noble metal precursor shell due to a difference in vapor pressure”,   Kuttiyiel teaches a same or substantially the same ultrasonic irradiating of  a same or substantially the same solution of carbon support, Pt shell precursor and transition metal precursor as that of instant application, therefore, same or substantially the same “forming a cavity and forming transition metal core and noble metal precursor shell due to a difference in vapor pressure”  would have been expected. 
Regarding claim 1,  Kuttiyiel does not expressly teach nitridation  in a pressure of 1 to 120 bars, or maintaining a nitrogen atom being in a molar ratio of 10 to 50 per 50 to 90 moles of the transition metal. 
Hashimoto teaches nitriding can be performed under pressure of 11.28 MPa or higher ( i.e. 112.8 bar) (Fig. 2, para. [0025]) wherein such pressure range overlapping with that of instantly claimed pressure range thus renders a prima facie case of obviousness (see MPEP §2144. 05 I).  Hashimoto further teaches reaction time, temperature and pressure can be changed to monitoring the obtained transition metal nitride thickness or particle size ([0026]). 
It would have been obvious for one of ordinary skill in the art to adopt a pressure range of 11.28 MPa or higher as shown by Hashimoto to practice the nitridation step of Kuttiyiel because by doing so can help effectively to nitridize transition metals thereby producing transition metal nitride catalyst particles having smaller size as suggested by Hashimoto ([0010], example 5, [0053]).  Furthermore,  adopting known technique (such well-known pressure) for nitridization transition metal thus producing desired transition metal nitride compound would have reasonable expectation of success for one of ordinary skill in the art (see MPEP §2143 KSR).
As for the claimed “ maintaining a nitrogen atom being in a molar ratio of 10 to 50 per 50 to 90 moles of the transition metal”,   Kuttiyiel already teaches nitridized transition metal core and Pt shell catalyst having higher activities and long term stability (page 445 left col. last para.-right col. 2nd para.) and during the process of nitridization there is already certain mole ratio of nitrogen atom to transition metal being involved for producing a catalyst having certain amount of transition metal nitride core and  Pt shell.
Kuttiyiel’682 further teaches a method for manufacturing nitrated core/shell nano-particles, characterized by annealing a non-noble metal core and noble metal shell particles in a nitrogen source wherein a mole ratio between non-noble metal salt and a nitrogen atom is maintained at about 20% within a core (para. [0087]). 
  It would have been obvious for one of ordinary skill in the art to adopt Kuttiyiel’682 discloses non-noble metal salt and nitrogen atom ratio to practice the molar ratio of Kuttiyiel because by doing so can help provide a nitride stabilized catalyst having improved activity and enhanced stability as suggested by Kuttiyiel’682 ([0086]).  Furthermore, it would have been obvious for one of ordinary skill in the art to adopt a same  “nitrogen atom being in a molar ratio of 10 to 50 per 50 to 90 moles of the transition metal” as that of instantly claimed via routine experimentation (see MPEP §2144. 05 II) for help obtaining a transition metal nitride core and Pt shell catalyst having desired activities and long term stability as suggested by Kuttiyiel (page 445 left col. last para.-right col. 2nd para.).  
Regarding claim 2, such limitation has been met as discussed above. 
Regarding claim 3,  Kuttiyiel teaches the average diameter of the catalyst being 4.2 nm (page 444 left col. 2nd last para.)  or 3.1 nm (page 445 first para.). 
Regarding claim 4,  Kuttiyiel teaches the obtained PtFeN/C,  PtCoN/C,  and PtNiN/C catalyst having specific mass activity being 3 -7 times higher than those of Pt/C catalyst (page 445 right col. first para., Fig. 4 and Table S1). 
Regarding claim 5,  Kuttiyiel teaches a same or substantially the same reducing solvent as that of instantly claimed, therefore, same or substantially the same reducing powder at a high temperature of 70 ºC or higher as that of instantly claimed would be expected. 
Regarding claim 6,   Kuttiyiel teaches using Vulcan XC72 R carbon as support, which is same as that of instant application embodiment one used and instant application embodiment one points out that such Vulcan XC72 R carbon is a porous carbon. 
Regarding claim 7,  Kuttiyiel teaches the catalyst comprising a cobalt core and Pt shell (page 443 left col. 4th para., and  last para., page 445 right col. first para., Fig. 4). 
Regarding claim 8,  Kuttiyiel teaches the catalyst comprising a Ni core and Pt shell (page 443 left col. 4th para., and  last para., page 445 right col. first para., Fig. 4), wherein Kuttiyiel 2012 being cited as evidence reference for forming  Nickel core and Pt shell catalyst (see also Kuttiyiel’2012 page 6266 last para.-page 6267 first para.,  Supplemental Information Materials Synthesis section ( Nitride Stabilized PtNi Core−Shell Nanocatalyst for high Oxygen Reduction Activity, Nano Lett, 2012, 12 6266-6271) ). 
Regarding claim 9,   Kuttiyiel does not expressly teach the nitrogen source being liquid nitrogen. 
However, Hashimoto expressly discloses that ammonia gas can be condensed to liquid ammonia for nitridization of transition metal (para. []0028]). 
Kuttiyiel’628 further teaches nitrogen source can be ammonia, dinitrogen, nitric oxide and hydrazine (noted hydrazine is a liquid). 
	It would have been obvious for one of ordinary skill in the art to adopt either an a liquified ammonia solution as nitrogen source as shown by Hashimoto to practice the nitridization process of Kuttiyiel because by adopting such ammonia solution can help successfully obtaining desired transition metal nitride.  Furthermore, adopting such well-known ammonia solution for treating transition metal thus obtaining desired transition metal nitride would have reasonable expectation of success for one of ordinary skill in the art (see MPEP §2143 KSR).    
	Regarding claim 10, Kuttiyiel’682 has been described as above. 
It would have been obvious for one of ordinary skill in the art to adopt Kuttiyiel’682 discloses non-noble metal salt and nitrogen atom ratio to practice the molar ratio of Kuttiyiel because by doing so can help provide a nitride stabilized catalyst having improved activity and enhanced stability as suggested by Kuttiyiel’682 ([0086]).  Furthermore, it would have been obvious for one of ordinary skill in the art to adopt a same “nitrogen atom being in a molar ratio of 10 to 50 per 50 to 90 moles of the transition metal” as that of instantly claimed via routine experimentation (see MPEP §2144. 05 II) for help obtaining a transition metal nitride core and Pt shell catalyst having desired activities and long term stability as suggested by Kuttiyiel (page 445 left col. last para.-right col. 2nd para.).  
	Regarding claim 11-16, such limitations have been met as discussed above. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-10 of U.S. Patent No. 10501321 in view of Kuttiyiel’682 (US2015/0147682) and Hashimoto (US2012/0328883).  US’321 teaches a substantially the same method except ultrasonic irradiating the mixed solution of transition metal precursor, carbon and noble metal precursor, or reducing solvent or annealing pressure of 1 to 120 bar, and a nitrogen atom being in a molar ratio of 10 to 50 per 50 to 90 moles of the transition metal.  Kuttiyiel’682 teaches ultrasonic irradiating, reducing solvent, a mole ratio between non-noble metal salt and a nitrogen atom is maintained at about 20% within a core and Hashimoto discloses the nitriding pressure can be 11Mpa or higher as described above.   It would have been obvious for one of ordinary skill in the art to adopt Kuttiyiel’682 discloses ultrasonic irradiating, reducing solvent and  non-noble metal salt and nitrogen atom ratio to practice the molar ratio of Kuttiyiel because by doing so can help provide a nitride stabilized catalyst having improved activity and enhanced stability as suggested by Kuttiyiel’682 ([0086]).  Furthermore, it would have been obvious for one of ordinary skill in the art to adopt a same  “nitrogen atom being in a molar ratio of 10 to 50 per 50 to 90 moles of the transition metal” as that of instantly claimed via routine experimentation (see MPEP §2144. 05 II) for help obtaining a transition metal nitride core and Pt shell catalyst having desired activities and long term stability as suggested by Kuttiyiel (page 445 left col. last para.-right col. 2nd para.).    It would have been obvious for one of ordinary skill in the art to adopt a pressure range of 11.28 MPa or higher as shown by Hashimoto to practice the nitridation step of Kuttiyiel because by doing so can help effectively to nitridize transition metals thereby producing transition metal nitride catalyst particles having smaller size as suggested by Hashimoto ([0010], example 5, [0053]).  Furthermore, adopting known technique (such well-known pressure) for nitridization transition metal thus producing desired transition metal nitride compound would have reasonable expectation of success for one of ordinary skill in the art (see MPEP §2143 KSR). 
Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-7 of copending Application No.  16/916794 (noted such application has been allowed) in view of Kuttiyiel’682 (US2015/0147682). US’794 teaches a substantially the same method except a nitrogen atom being in a molar ratio of 10 to 50 per 50 to 90 moles of the transition metal, or nitriding temperature of 250-550 ºC.  Kuttiyiel’682 teaches a mole ratio between non-noble metal salt and a nitrogen atom is maintained at about 20% within a core and nitriding temperature of 510 ºC (para. [0070], example 1). 
   It would have been obvious for one of ordinary skill in the art to adopt Kuttiyiel’682 discloses non-noble metal salt and nitrogen atom ratio  to practice the molar ratio of Kuttiyiel because by doing so can help provide a nitride stabilized catalyst having improved activity and enhanced stability as suggested by Kuttiyiel’682 ([0086]).  Furthermore, it would have been obvious for one of ordinary skill in the art to adopt a same  “nitrogen atom being in a molar ratio of 10 to 50 per 50 to 90 moles of the transition metal” as that of instantly claimed via routine experimentation (see MPEP §2144. 05 II) for help obtaining a transition metal nitride core and Pt shell catalyst having desired activities and long term stability as suggested by Kuttiyiel (page 445 left col. last para.-right col. 2nd para.).     It would have been obvious for one of ordinary skill in the art to adopt Kuttiyiel’682 disclosed nitriding temperature for help obtaining a nitride stabilized nanoparticle having higher catalytic activities and improved durability as suggested by Kuttiyiel’682 (para. [0070]).
This is a provisional non-statutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN LI whose telephone number is (571)270-5858. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUN LI/Primary Examiner, Art Unit 1732